                  Case 2:20-cv-01189-JCC Document 3 Filed 08/06/20 Page 1 of 1



 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 7

 8   MARK McDONALD,

 9                             Plaintiff,                 CASE NO. 2:20-CV-01189-JCC

10           v.                                           ORDER GRANTING
                                                          APPLICATION TO PROCEED IN
11   MOLINA HEALTH CARE, INC.,                            FORMA PAUPERIS
     MOLINA HEALTHCARE OF
12   WASHINGTON, INC.,

13                             Defendants.

14          Plaintiff’s application to proceed in forma pauperis (Dkt. 1) is GRANTED under 28
15   U.S.C § 1915(a)(1).
16          The Clerk shall provide a copy of this Order to plaintiff and to the Honorable John C.
17   Coughenour.
18          DATED this 6th day of August, 2020.
19

20                                                       A
                                                         BRIAN A. TSUCHIDA
21                                                       Chief United States Magistrate Judge

22

23



     ORDER GRANTING APPLICATION TO
     PROCEED IN FORMA PAUPERIS - 1
